i          i      i                                                                         i        i       i




                                   MEMORANDUM OPINION

                                           No. 04-10-00348-CR

                                    IN RE Timothy Brant PERKINS

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: May 19, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 4, 2010, relator Timothy Brant Perkins filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on his pro se “Motion to Quash—Prosecution Barred

by Limitations.”

           However, counsel has been appointed to represent relator in the criminal proceeding pending

in the trial court for which he is currently confined. A criminal defendant is not entitled to hybrid

representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v.

State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty to rule on a pro

se motion filed with regard to a criminal proceeding in which the defendant is represented by


           1
        … This proceeding arises out of Cause No. 264347, styled State of Texas v. Timothy Brant Perkins, in the
County Court at Law No. 12, Bexar County, Texas, the Honorable Michael E. Mery presiding.
                                                                                      04-10-00348-CR



counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial court did not abuse its discretion

by declining to rule on relator’s pro se motion filed in the criminal proceeding pending in the trial

court. Accordingly, relator’s petition for writ of mandamus is denied. TEX . R. APP . P. 52.8(a).

                                                                     PER CURIAM

DO NOT PUBLISH




                                                 -2-